 In the Matter of THE GREER STEEL COMPANYandTuscoRALODGE No,173,AMALGAMATED ASSOCIATION OF IRON, STEEL,AND TIN WORKERSCases Nos. R-387 and C-2941.-Decided December 3, 1937Iron and Steel Industry-Settlement:agreement to comply withAct-Order:entered onstipulation-Investigation of Representatives:agreement for elec-tion-Election Ordered-Petition Dismissed:no representative chosen by em-ployees.Mr. Harry L. Lodisl%andMr. Peter Di Leone,for the Board.Bowers, StaffordcfBowers,byDlr. R. C. BowersandMr. H. I. N.Stafford,of New Philadelphia, Ohio, for the Company.Mr. J. Mark Jacobson,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 26, 1937, Tuscora Lodge No. 173, Amalgamated Associa-tion of Iron, Steel, and Tin Workers, herein called the Amalgamated,filed with the Regional Director for the Eighth Region (Cleveland,Ohio) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of The Greer SteelCompany, Dover, Ohio, herein called the Company, and requestingan investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On July 26, 1937, the Amalgamated filed a charge with theRegional Director for the Eighth Region against the Company,alleging violation of Section 8 (1) and (2) of the Act. On October4,1937, the National Labor Relations Board, herein called theBoard, acting pursuant to Article III, Sections 3 and 10 (c) (2), andArticle II, Section 37 (b), of National Labor Relations Board Rulesand Regulations-Series 1, as amended, ordered a consolidation ofthese cases and ordered an investigation of representatives, authoriz-ing the Regional Director to conduct it and to provide for an ap-propriate hearing upon due notice.,On November 1, 1937, the Regional Director issued a complaint,copies of which were duly served upon the Company, the Amalga-333 334NATIONAL LABOR RELATIONS BOARDmated, and Greer Employees Association, herein called the Associa-tion, a labor organization.The complaint alleged that the respond-ent had engaged in and was engaging in unfair labor practices af-fecting commerce, within the meaning of Section 8 (1) and (2) andSection 2 (6) and (7) of the Act. The respondent thereafter filedan answer, denying the essential allegations of the complaint.Pursuant to notice to the Company, the Amalgamated, and theAssociation, which is a labor organization purporting to representemployees directly affected by the investigation based on the peti-tion, a hearing on both the petition and complaint was held at NewPhiladelphia, Ohio, on November 11 and 12, 1937, before J. Ray-mond Walsh, the Trial Examiner duly designated by the Board.The Board and the Company were represented by counsel.During the hearing the Company stipulated and admitted the fol-lowing facts concerning its business.The Company was incorporatedon January 20, 1920, in West Virginia. Its principal office andplace of business is located in Dover, Ohio. It has plants located atDover, Ohio; Detroit, Michigan; Anderson, Indiana; and Greer,West Virginia.Ithas resident salesmen at Detroit, Michigan;Anderson, Indiana; and Chicago, Illinois.The Company is en-gaged in the business of producing cold rolled strip steel in Dover,Ohio.The principal raw material used by the Company, hot rolledstripsteel,comes from Youngstown, Ohio ; Cleveland, Ohio ;Chicago, Illinois;Pittsburgh,Pennsylvania; andWest Virginia.Thirty per cent of the hot rolled strip steel comes from points out-side the State of Ohio.More than 60 per cent of the finishedproduct is shipped to points outside the State of Ohio by the Penn-sylvania and Baltimore & Ohio railroads. The total purchases madeduring the year 1936 were over $200,000 and total sales, over$300,000.Also during the hearing, the Company and the Amalgamated"agreed to the following stipulation :(A) The Respondent is engaged in the business of producingcold rolled strip steel in Dover, Ohio, and, by admission isengaged in inter-state commerce.(B) At the hearing on November 11, 1937, following a,Com-plaint charging violations of paragraphs 8 (1) and (2) of theAct the following stipulations were agreed upon by the Boardand Respondent : It is hereby stipulated by and between Counselfor the respective parties :I.The National Labor Relations Board may make findingsthat the Respondent has engaged in some of the unfair laborICounsel for the Board participated in the conferences leading to the stipulation merelyfor the purpose of expediting the settlement. DECISIONS AND ORDERS335practices as alleged in the Complaint issued by the Board onNovember 1, 1937, in the above-entitled matter.II. It is further stipulated that the Board may enter a Ceaseand Desist Order in this case to the following effect :The Respondent shall :1.Cease and desist from in any manner interfering with,restraining or coercing its employees in the exercise of theirright to self-organization, to form, join or assist labor organiza-tions, to bargain collectively through representatives of theirown choosing and to engage in concerted activities for the pur-poses of collective bargaining or other mutual aid or protectionas guaranteed under Section 7 of this Act.2.Cease and desist from discouraging by any meansmembership in the Tuscora Lodge #173, of the AmalgamatedAssociation of Iron, SteelTinWorkers or any other labororganization of its employees choosing.3.Cease and desist from in any manner domiiiating or inter-fering with the administration of any labor organization of itsemployees, from contributing financial aid to said organizations,from recognizing or dealing in any manner with the Greer Em-ployeesAssociation or any group or committee purporting torepresent the said organization or from forming or maintainingany groups or designating any individuals to act as the repre-sentatives of the employees for the purposes of collective bar-gaining respecting any of the terms or conditions of employment.4.Take the following affirmative action to effectuate thepolicies and purposes of the National Labor Relations Act :a.That the Respondent will withdraw all recognition fromthe Greer Employees Association as the representatives of theiremployees, or any of them, for the purpose of dealing with theRespondent concerning grievances, labor disputes, wages, rates ofpay, hours of employment or other conditions of employment.b.That the Respondent will post notices in conspicuous placesabout their plant stating that the Greer Employees Associationis disestablished as the representative of their employees or anyof them for the purpose of collective bargaining and that theRespondent will not extend any recognition to such organization,the said notices to remain posted for at least thirty (30) daysfrom the date of posting.c.That they will personally inform, in writing, the officers ofthe Greer Employees Association that the National Labor Rela-tions Board has made a finding that this organization has beenformed and administered in violation of the National Labor Re-lations Act and that they will not, in any manner, deal with orrecognize such organization. 336NATIONALLABOR RELATIONS BOARDd.That they will inform all of their officials and agents, in-cluding superintendents, foremen and other supervisory em-ployees, that they shall not in any manner approach employeesconcerning or discuss with the employees the question of theirlabor affiliation or threaten employees in any manner because oftheirmembership in any labor organization in general or TheAmalgamated Association of Iron, Steel & Tin Workers, TuscoraLodge #173 in particular.III. It is further stipulated that upon compliance with theOrder of the Board, as aforesaid,, within thirty (30) days afterthe date of the posting of a notice by the company, which dateof posting of such notice is to be November 17, 1937, and uponnotification to the Board of compliance with the terms of theOrder, the Tuscora Lodge #173 Amalgamated Associationof Iron, Steel & Tin Workers, will withdraw the Charge andAmended Charge which it filed against the Respondent hereinand will request the Board to dismiss the Complaint herein.IV. It is further stipulated by agreement of parties that theBoard or the Regional Office may order and conduct an electionto' determine whether or not the employees of the Greer SteelCompany desire the Amalgamated Association of Iron, Steel &Tin Workers, Local #173, as their exclusive bargaining agency inaccordance with the National Labor Relations Act. It is agreedthat the election is to be held during the month of November, ifpossible, between the hours of 7: 00 a. in. and 5: 00 p. in., ap-proximately.That the pay roll of October 31, 1937, be used andthat the appropriate unit is composed of all production andmaintenance employees of The Greer Steel Company excludingall supervisory help defined to include foremen and assistantforemen, excluding clerical help and watchmen. It is furtheragreed that Ira Walters may be included in this pay roll, if heis not there shown. It is further agreed that the following em-ployees shall be considered disputed : two mill clerks, two sam-ple boys, one store keeper, one paper cutter and two shippingclerks, one annealling record runner and Ira Walters. That theseten employees will be allowed to vote and their ballots segregatedand kept undisclosed, to be used only if necessary to determinethe result; if unnecessary, they will be destroyed, if necessarythey will be the subject of a further order by the Board as totheir eligibility.V. That inasmuch as part of the garages, the use of which raisedan issue in this proceeding, are located on property not belong-ing to the Company, the Company stipulates that it is able andwill acquire control of these garages and cease and desist from DECISIONS AND ORDERS337discriminating in any respect with regard to the use or rentalof those garages as well as the garages now located on itspremises and that the Company will build a sufficient numberof additional garages to take care of the demand of its em-.ployees and will, likewise, refrain from discriminating with re-gard to those additional garages.That the number of garagesnecessary is to be determined as soon as possible and not laterthan December 1, 1937.That the collection of rental, if any,should be conducted in a uniform way, and that the collectorshall be, preferably, Edward F. Swift, or if for some reason heis unable to do so, some other supervisor or official of the Com-pany, particularly an employee who is not within the appropri-ate unit defined above.On the basis of the above stipulation, the Board will issue an Orderand a Direction of Election.THE DETERMINATION OF REPRESENTATIVESThe election which we shall direct, pursuant to the stipulation, willbe among the production and maintenance workers of the Company,excluding supervisory and clerical employees.For the purposes ofthis election foremen and assistant foremen are to be included in theterm supervisory employees.The following employees, two millclerks, two sample boys, one store keeper, one paper cutter, two ship-ping clerks, one annealling record runner, and Ira Walters, shall bepermitted to vote, but their ballots shall be segregated; and theirballots shall be counted only if necessary to determine the result ofthe election and then only if the Board, by further decision, hasdetermined their eligibility to vote.ORDEROn the basis of the above stipulation, and pursuant to Section10 (c) of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that The Greer Steel Company, Dover,Ohio, and its officers, agents, successors, and assigns, shall:1.Cease and desist from in any manner interfering with, restrain-ing or coercing its employees in the exercise of their rights to self-organization, to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing and toengage in concerted activities for the purposes of collective bargainingor other mutual aid or protection as guaranteed in Section 7 ofthe Act.2.Cease and desist from discouraging by any means membershipin the Tuscora Lodge No. 173, of the Amalgamated Association of 338NATIONAL LABOR RELATIONS BOARDIron, Steel and Tin Workers, or any other labor organization of itsemployees choosing.3.Cease and desist from in any manner dominating or interferingwith the administration of any labor organization of its employees,from contributing financial aid to said organizations, from recogniz-ing or dealing in any manner with the Greer Employees Associationor any group or committee purporting to represent the said organiza-tion or from forming or maintaining any groups or designating anyindividuals to act as the representatives of the employees for the pur-poses of collective bargaining respecting any of the terms or condi-tions of employment.4.Take the following affirmative action which the Board finds willeffectuate the policies and purposes of the Act :a.Withdraw all recognition from the Greer Employees Associationas the representative of its employees, or any of them, for the pur-pose of dealing with the Company concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or other conditionsof employment;b.Post notices in conspicuous places about their plant stating thatthe Greer Employees Association is disestablished as the representa-tive of its employees or any of them for the purpose of collectivebargaining and that the Company will not extend any recognition tosuch organization, the said notices to remain posted for at least thirty(30) days from the date of posting;c.Personally inform, in writing, the officers of the Greer Em-ployees Association that it will not, in any manner, deal with orrecognize such organization;d. Inform all of its officials and agents, including superintendents,foremen and other supervisory employees, that they shall not in anymanner approach employees concerning or discuss with the employeesthe question of their labor affiliation or threaten employees in anymanner because of their membership in any labor organization ingeneral, or the Amalgamated Association of Iron, Steel and TinWorkers, Tuscora Lodge No. 173, in particular.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, of theNational Labor Relations Board Rules and Regulations-Series 1, asamended, it isDIRECTED that, as part of the investigation directed by the Board toascertain representatives for the purposes of collective bargainingwith The Greer Steel Company, Dover, Ohio, an election by secretballot shall be conducted within ten (10) days from the date of this DECISIONS AND ORDERS339Direction,under the direction and supervision of the Regional Di-rector for the Eighth Region,acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section9, of said Rules and Regulations,and in accordance with the instruc-tions laid down in the above Decision and with the stipulation enteredinto in this case, among the production and maintenance employeesof The Greer Steel Company, Dover, Ohio, as of October 31, 1937,excluding supervisory and clerical employees and watchmen,to deter-mine whether or not they desire to be represented by Tuscora LodgeNo. 173, Amalgamated Association of Iron,Steel, and Tin Workersfor the purposes of collective bargaining.[SAME TITLE]SUPPLEMENTAL DECISIONANDORDERJanuary 10, 1938On April 26, 1937, Tuscora Lodge No. 173, Amalgamated Associa-tion of Iron, Steel,and Tin Workers,herein called the Amalgamated,filed with the Regional Director for the Eighth Region (Cleveland,Ohio) a petition alleging that a questionaffecting commerce hadarisen concerning the representation of employees of The Greer SteelCompany, Dover, Ohio, herein called the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 ("c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On October 4,1937, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c)of the Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, ordered aninvestigation of representatives,authorizing the Regional Directorto conduct it and to provide for an appropriate hearing upon duenotice.Pursuant to notice to the Company, the Amalgamated,and GreerEmployees Association,a labor organization purporting to repre-sent employees directly affected by the investigation based on thepetition,a hearing was held at New Philadelphia, Ohio, on Novem-ber 11 and 12, 1937,before J. Raymond Walsh, the Trial Examinerduly designated by the Board.On December 3, 1937, the Boardissued a Decision, Order, and Direction of Election based uponstipulations entered into at the hearing by the Company and theAmalgamated.The Direction of Election provided that an elec-tion by secret ballot should be held among the production and 340NATIONAL LABOR RELATIONS BOARDmaintenanceemployees of the Company, as of October 31, 1937,excluding supervisory and clerical employees and watchmen, inaccordance with the said stipulation, to determine whether or notthey desired to be represented by Tuscora Lodge No. 173, Amalga-mated Association of Iron, Steel, and Tin Workers for the purposesof collective bargaining.Pursuant to the Direction, balloting was conducted on Decem-ber 13, 1937.Full opportunity was accorded to all the parties tothis investigation to participate in the conduct of the secret ballotand to make challenges.Thereafter, the Regional Director, actingpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 1, as amended, issued and duly servedupon the parties to the proceeding his Intermediate Report on theballot.No exceptions to the Intermediate Report have been filed byany of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total numberof employees eligible__________________________263Total number of ballots counted ----------------------------- 248Total number of votes for Tuscora Lodge No. 173, AmalgamatedAssociationof Iron, Steel,and Tin Workers________________ 112Total numberof votes against Tuscora Lodge No. 173, Amal-gamated Association of Iron, Steel,and Tinworkers------- 136Total number of blank ballots_______________________________0Total number of void ballots________________________________0Total number of challenged votes____________________________ 11The results of the secret ballot show that no collective bargainingrepresentatives have been selected by a majority of the employeesof the Company in the appropriate unit.We will accordingly dis-miss the petition for investigation and certification filed by theAmalgamated.ORDERPursuant to Article III, Sections 8 and 9, of National Labor Rela-tionsBoard Rules and Regulations-Series 1, as amended, it isordered that the petition filed by Tuscora Lodge No. 173, Amalga-mated Association of Iron, Steel, and Tin Workers for investigationand certification of representatives of employees of The Greer SteelCompany, Dover, Ohio, be, and it hereby is, dismissed.